Citation Nr: 0718893	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  05-35 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts


THE ISSUES

1.  Entitlement to an increased rating for residuals, 
fracture of the right (major) carpal navicular with 
degenerative arthritis, currently rated as 40 percent 
disabling. 

2.  Entitlement to a total rating for compensation on the 
basis of individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from March 1953 to March 
1957.  

This case came to the Board of Veterans' Appeals (hereinafter 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.  By a rating action of September 2004, the RO 
increased the evaluation for residuals, fracture of the right 
carpal navicular with degenerative arthritis from 20 percent 
to 40 percent, effective May 14, 2004; a temporary 100 
percent rating was assigned from July 2, 2004, with 
reinstatement of the 40 percent rating from October 1, 2004.  
Subsequently, in a rating action of April 2005, the RO 
confirmed the rating assigned for the right wrist disorder; 
the RO also denied the veteran's claim for a rating for 
compensation on the basis of individual unemployability 
(TDIU).  The veteran timely perfected an appeal of both 
decisions.  

On April 6, 2006, the veteran, accompanied by his 
representative, appeared and offered testimony at a hearing 
before the undersigned Veterans Law Judge sitting at the RO.  
A transcript of that hearing is of record.  


FINDINGS OF FACT

1.  The veteran does not have unfavorable ankylosis of the 
right wrist.  

2.  The veteran's sole service-connected disability is the 
right wrist disorder, diagnosed as residuals of fracture of 
the right (major) carpal navicular with degenerative 
arthritis, currently rated as 40 percent disabling.  

3.  The veteran has a high school education.  He has had 
occupational experience as a sheet metal worker, and he last 
worked full time in June 2004.  

4.  The veteran's service-connected residuals of fracture of 
the right carpal navicular, with degenerative arthritis, 
alone does not preclude all forms of substantially gainful 
employment, nor does it cause marked interference with 
employment as to render application of the schedular 
standards impractical.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
residuals, fracture of the right (major) carpal navicular, 
with degenerative arthritis, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5214 (2006).  

2.  The criteria for the assignment of a TDIU rating have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.159, 3.321, 3.340, 3.341, 4.16, 
4.19 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in 
his/her possession that pertains to the claim, in accordance 
with 38 C.F.R. § 3.159(b) (1).  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.  

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In this 
case, VA satisfied its duty by means of letters dated in May 
2004, June 2004, and February 2005 from the agency of 
original jurisdiction (AOJ) to the veteran that was issued 
prior to the September 2004 and April 2005 rating decisions 
regarding the claims of increased rating for a right wrist 
disorder and entitlement to a TDIU.  Additional letters were 
issued in June 2005 and April 2006.  Those letters informed 
the veteran of what evidence was required to substantiate the 
claims and of his and VA's respective duties for obtaining 
evidence.  The veteran was also asked to submit evidence 
and/or information in his possession to the AOJ.  
Accordingly, the requirements the Court set out in Pelegrini 
have been satisfied.  

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom.  Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).  

The Board recognizes that the VCAA notifications from the RO 
pre-dated, and therefore did not specifically comport with, 
the recent decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), which requires more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date.  
However, given the ample communications regarding the 
evidence necessary to establish increased rating for 
residuals, fracture of the right (major) carpal navicular, 
with degenerative arthritis and entitlement to a TDIU, given 
that he has provided testimony before the Board, and 
considering that the veteran is represented by a highly 
qualified representative, we find that any notice 
deficiencies are moot.  See Conway v. Principi, 353 F.3d 
1369, 1374 (2004), holding that the Court of Appeals for 
Veterans Claims must "take due account of the rule of 
prejudicial error."  


II.  Factual background.

By a rating action in June 1999, the RO granted service 
connection for degenerative arthritis of the right hand and 
wrist; a 10 percent disability evaluation was assigned, 
effective January 25, 1999.  A subsequent rating action in 
December 2002 increased the evaluation for the right wrist 
disorder from 10 percent to 20 percent, effective June 26, 
2002.  

The veteran's claim for an increased rating for his right 
hand and wrist disorder (VA Form 21-4138) was received in May 
2004.  Submitted in support of the claim was a statement from 
Dr. N. George Kasparyan, dated July 12, 2004, indicating that 
the veteran was status post a right wrist proximal row 
corpectomy for end-stage osteoarthritis of the right wrist.  
Dr. Kasparyan indicated that this surgery was absolutely 
required due to the nature of the veteran's pain, and clearly 
necessary for his overall condition.  Dr. Kasparyan explained 
that the surgery was a complex hand reconstructive procedure 
that needed to be done at a major center by those with 
expertise in upper limb hand and wrist surgery.  

The veteran was afforded a VA examination in June 2004.  At 
that time, the veteran indicated that, in the last year, he 
has noticed a persistent and severe pain in the same area 
that is aggravated with minimal use of his right hand.  He 
noted that taking Tylenol and Advil only provided partial 
relief.  It was noted that an orthopedist recently suggested 
that the right wrist be fused in order to eliminate the right 
wrist pain.  The veteran reported working part time, about 30 
hours a week, as a sheet metal worker.  The veteran indicated 
that, although his work involves the constant use of his 
right hand and consequently aggravates his right wrist pain, 
his work performance and attendance have never been affected 
by his right wrist pain.  The veteran has no trouble with 
self care, driving, doing house and outside work.  It was 
noted that the veteran is right handed.  The right wrist 
showed a prominent exostosis dorsally on the radial aspect of 
the wrist.  A mild effusion was also present.  There was mild 
tenderness around the bony protrusion.  The veteran had no 
difficulty tying his shoe laces, fastening buttons, and 
picking up pieces of paper and tearing it up with both hands.  
The veteran had no trouble with touching the median fold of 
his palms with the tips of his fingers.  The veteran had 
bilateral firm grips.  

The veteran had severe restricted range of motion of his 
right wrist, but normal range of motion of his fingers.  He 
was able to dorsiflex his wrist to 10 degrees, palmar flex to 
15 degrees, radial deviate to 10 degrees, and ulnar deviate 
to 25 degrees, bilaterally.  The veteran was able to radial 
and palmar abduct his right thumb to 70 degrees, and flex the 
MCP and IP joints to 60 degrees, bilaterally.  The veteran 
was able to flex the DIP and MCP joints to 90 degrees, and 
flex the PIP joint to 100 degrees in all the rest of the 
fingers.  The restricted motion was due to ankylosis and the 
range of motion was not additionally restricted by pain, 
incoordination, weakness, fatigue, or lack of endurance.  The 
neurological examination of the right upper extremity was 
otherwise symmetric to the left and was within normal limits.  
X-ray study of the right hand showed advanced degenerative 
changes and near obliteration of the radiocarpal joint of the 
navicular.  The examiner stated that the veteran suffers from 
a previous navicular fracture with significant loss of motion 
and advanced degenerative arthritis of his right hand.  He 
stated that although it has not affected his work performance 
and daily living to a significant extent, his arthritis has 
caused him significant morbidity.  

On July 2, 2004, the veteran was admitted to the Lahey 
Medical Center with a diagnosis of end-stage slack wrist 
deformity, stage 3, of the right wrist with normal lunate 
fossa and normal capitate articular cartilage.  He underwent 
a proximal row carpectomy of the right wrist.  The veteran 
was seen for a postoperative visit on July 12, 2004.  At that 
time, it was noted that the veteran had full range of motion 
of the digits.  The examiner noted that the veteran's wrist 
was placed in a cast, and he was being referred for 
occupational therapy.  

In a treatment report, dated August 24, 2004, Dr. Kasparyan 
stated that the veteran was doing very well.  He noted that 
his range of motion was improving.  Dr. Kasparyan also noted 
that the veteran had not had any pain whatsoever at rest, and 
he had limited pain with his right was motion.  The veteran 
was next seen on November 24, 2004, at which time Dr. 
Kasparyan indicated that although his motion was excellent, 
he still continued to have some pain.  When seen on December 
27, 2004, Dr. Kasparyan indicated that an MRI revealed 
significant radial capitate impingement with synovitis, 
degenerative cysts and articular degeneration of the 
capitate, which clearly explained the veteran's continued 
pain and limitations.  It was noted that the veteran did not 
want to have any further surgical intervention.  

Of record is VA Form 21-4192, dated in February 2005, wherein 
the veteran's former employer indicated that he was employed 
from October 24, 1994 to June 24, 2004.  It was noted that 
the veteran worked in the sheet metal shop as a mechanic.  It 
was also reported that he voluntarily retired on June 24, 
2004 due to some health issues.  

Received in August 2005 were VA progress notes, dated from 
August 2004 to July 2005.  These records show that the 
veteran was seen in occupational therapy.  During a clinical 
visit on June 15, 2006, the veteran complained of pain 
throughout the dorsal aspects of the right wrist.  It was 
noted that pain was most significant around the CMC joint of 
the thumb.  The veteran described the pain as shooting at 
times and "pins and needles" at other times.  The veteran 
indicated that he had limited movement in his right hand and 
he was unable to open containers or grasp a hammer.  No 
swelling or atrophy was noted.  He had pain upon palpation of 
the CMC joint of the thumb.  Range of motion in the right 
wrist revealed flexion to 18 degrees, extension to 15 
degrees, ulnar deviation to 20 degrees, and radial deviation 
to 4 degrees.  Grip strength was described as 19# in the 
right hand.  The veteran rated his pain in the right hand as 
5 out 10 at rest, and 7 out of 10 with movement.  The 
examiner stated that the veteran had pain in the right wrist 
secondary to arthritis.  It was noted the evaluation revealed 
a positive Finkelstein's test, decreased range of motion in 
the wrist, and decreased grip strength.  


The veteran was seen for a follow up evaluation on July 13, 
2005.  At that time, it was noted that his current pain level 
was a 2 out of 10.  The veteran reported that he had some 
pain.  Slight swelling was noted around the MP joint of the 
index finger.  Range of motion in the right wrist revealed 
flexion to 46 degrees, extension to 25 degrees, ulnar 
deviation to 20 degrees, and radial deviation to 4 degrees.  
It was noted that a Finkelstein's test was negative.  Pain 
level was described as a 1 out of 10 at rest, and 5 out of 10 
with movement.  The examiner noted that the veteran reported 
decreased pain at rest and during functional activities.  He 
no longer reported pain around the CMC joint of the thumb or 
radial aspect of the wrist and distal forearm.  The veteran 
had increased active range of motion at the wrist for both 
flexion and extension; however, he continued to have limits 
in radial deviation.  The veteran grip strength in the right 
hand had increased to 33, a comparable value to that in the 
unaffected left hand.  The examiner noted that remaining 
symptoms and limitations were typical given a diagnosis of 
arthritis.  

At his personal hearing in April 2006, the veteran maintained 
that although he voluntarily retired, he stopped working 
because he was unable to do his job as a result of his right 
hand disorder.  The veteran stated that he worked in a sheet 
metal shop and used his hands; and, it got to the point that 
he was unable to hold a hammer in his hand.  The veteran 
testified that even wearing a brace did not provide 
sufficient support to allow him to work; he noted that he was 
limited in what he was able to do.  


III.  Legal Analysis-Increased rating.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.1, 
4.2, 4.10 (2006).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2006).  

The Court has held that, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a) (West 2002 & Supp. 2006).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 3.102, 4.3 (2006).  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert at 54.  

The veteran's service-connected right wrist disability has 
been rated as 40 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5214 [ankylosis of the wrist].  

A 50 percent rating is assigned under Diagnostic Code 5214 
for ankylosis of the major wrist, with a 40 percent 
evaluation assigned for the minor wrist, when it is 
unfavorable, in any degree of palmar flexion, or with ulnar 
of radial deviation.  A 40 percent evaluation is assigned for 
ankylosis of the major wrist, with a 30 percent assigned for 
the minor wrist, when there is ankylosis in any other 
position except favorable.  A 30 percent evaluation is 
assigned for ankylosis of the major wrist, with a 20 percent 
rating assigned for ankylosis of the minor wrist, that is 
favorable in 20 to 30 degree dorsiflexion.  Note: Extremely 
unfavorable ankylosis will be rated as loss of use of the 
hands under Diagnostic Code 5125.  38 C.F.R. § 4.71a, 
Diagnostic Code 5214 (2006).  

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2006) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2006).  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  

As noted above, the veteran is currently assigned a 40 
percent evaluation for his service-connected right wrist 
disability under Diagnostic Code 5214.  The evidence 
indicates that the veteran's right upper extremity is his 
dominant or major extremity.  To warrant a higher evaluation, 
50 percent, there must be evidence of unfavorable ankylosis, 
in any degree of palmar flexion, or with ulnar of radial 
deviation.  Ankylosis is "immobility and consolidation of a 
joint due to disease, injury, surgical procedure."  See Lewis 
v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)].

When examined by VA in June 2005, the veteran had decreased 
range of motion; he had limited dorsiflexion, palmar flexion, 
as well as radial and ulnar deviation.  He also had decreased 
grip strength.  However, in applying the law to the existing 
facts, the record does not demonstrate the requisite 
objective manifestations for an increased disability 
evaluation for the service-connected right wrist disability.  
Simply put, there is no evidence of unfavorable ankylosis.  
For these reasons, a 40 percent disability rating is properly 
assigned.  A 50 percent evaluation requires unfavorable 
ankylosis of the major extremity in any degree of palmar 
flexion, or with ulnar or radial deviation.  There is no 
evidence of unfavorable ankylosis of the right wrist in any 
degree of palmar flexion or with ulnar or radial deviation.  
Moreover, the evidence of record fails to demonstrate 
extremely unfavorable ankylosis such as to allow for a rating 
under Diagnostic Code 5125, for loss of use of the hand.  

Additionally, an increased evaluation may be based on either 
actual limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca, 8 Vet. 
App. 202 (discussing 38 C.F.R. §§ 4.40, 4.45).  The Board 
finds that the clinical evidence of record does not reflect 
functional impairment that is greater than that which is 
contemplated by the 40 percent rating currently assigned.  

Based on the current findings of loss of motion with pain and 
incoordination on use, a 40 percent rating is warranted.  As 
the evidence does not establish that the disability is 
comparable to unfavorable ankylosis, a rating in excess of 40 
percent is not warranted.  


IV.  Legal Analysis-Entitlement to TDIU.

VA law provides a total rating for compensation where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more or 
as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 4.16(a) (2006).  

For the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability: (1) disabilities of one or both 
upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable; (2) 
disabilities resulting from common etiology or a single 
accident; (3) disabilities affecting a single body system, 
e.g., orthopedic, digestive, respiratory, cardiovascular- 
renal, neuropsychiatric; (4) multiple injuries incurred in 
action; or (5) multiple disabilities incurred as a prisoner 
of war.  It is provided further that the existence or degree 
of nonservice-connected disabilities or previous 
unemployability status will be disregarded where the 
percentages referred to for the service-connected disability 
or disabilities are met and in the judgment of the rating 
agency such service-connected disabilities render the veteran 
unemployable.  38 C.F.R. § 4.16(a).  

VA law provides that a total rating for compensation purposes 
based on unemployability will be granted when the evidence 
shows that a veteran, by reason of service-connected 
disabilities, is precluded from obtaining or maintaining any 
gainful employment consistent with education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2004).  In 
Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the United 
States Court of Appeals for Veterans Claims (Court) held that 
consideration must be given to two standards, an objective 
standard based on average industrial impairment and a 
subjective standard based upon a veteran's actual industrial 
impairment.  

VA regulations generally provide that veterans who, in light 
of their individual circumstances, but without regard to age, 
are unable to secure and follow a substantially gainful 
occupation as a result of service-connected disability shall 
be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Unemployability is synonymous with inability 
to secure and follow a substantially gainful occupation.  See 
VAOPGCPREC 75-91 (O.G.C. Prec. 75-91).  

The Court has held that in determining whether the veteran is 
entitled to a total disability rating based upon individual 
unemployability neither nonservice-connected disabilities nor 
advancing age may be considered.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).  The sole fact that a claimant is unemployed 
or has difficulty obtaining employment is not enough.  A high 
rating in itself is a recognition that the impairment makes 
it difficult to obtain and keep employment.  The question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran 
can find employment.  Id.  

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has recognized the Board's "authority to discount 
the weight and probity of evidence in light of its own 
inherent characteristics and its relationship to other items 
of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2006).  

The record reflects that residuals, fracture of the right 
(major) carpal navicular with degenerative arthritis is the 
veteran's only service-connected disability.  The record 
reflects that the veteran has a high school education.  He 
has worked as a sheet metal worker; he was last employed on a 
full-time basis in June 2004.  The veteran maintains that he 
is unable to obtain gainful employment because of his wrist 
disorder.  

The evidence does not reflect that the veteran has a single 
disability rated 60 percent or more, or at least one 
disability rated 40 percent or more with additional 
disability sufficient to bring the combined evaluation to 70 
percent.  Therefore, he does not meet the schedular 
requirements for TDIU under 38 C.F.R. § 4.16(a).  However, he 
might nonetheless be entitled to TDIU based on 38 C.F.R. 
§ 4.16(b) and § 3.321(b), and, as such, the Board will 
address this avenue for granting TDIU.  

The Court has clarified that, where a claimant does not meet 
the schedular requirements of 4.16(a), the Board has no 
authority to assign a TDIU rating under 4.16(b) and may only 
direct the RO to refer the claim to the Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service for such extraschedular consideration.  Bowling v. 
Principi, 15 Vet. App. 1 (2001); see also VAOPGCPREC 6-96.

The question raised by 38 C.F.R. § 3.321(b) and § 4.16(b) is 
whether there are unusual circumstances which prevent him 
from having the usual amount of success to be expected in 
overcoming the handicap of his service-connected disability.  
In this case, the Board finds no such unusual circumstances.  
While the record indicates that the veteran may have 
recurring pain in his right wrist and hand with decreased 
strength in the right hand, there is no medical evidence of 
record that his disability precludes him from substantial 
gainful employment.  It is noteworthy that, on examination in 
June 2005, the examiner noted that the veteran was able to 
demonstrate a moderate grip strength cascading all digits 
into the palm symmetrically.  In July 2005, it was noted that 
the veteran had not used a hammer but reported decreased pain 
during related functional activities.  Clearly, the right 
wrist is not considered severe enough to preclude gainful 
employment.  Finally, the mere fact that the veteran is not 
working, and has not worked for many years does not equate to 
a showing of disability due to service-connected disability.  

The veteran's work history reflects that despite his service-
connected disorder, he has worked as a sheet metal worker.  
There is no probative evidence showing that the veteran is 
unable to work now due to his service-connected right wrist 
disorder.  The only evidence of record tending to indicate 
the veteran is unemployable due solely to service-connected 
disability is his own claim. 

The Board finds, based on the above, that the veteran's 
service-connected disability does not render him unable to 
obtain substantially gainful employment.  Accordingly, the 
Board concludes that he is not entitled to TDIU.  After 
consideration of all the evidence, the Board finds that the 
preponderance of the evidence is against the claim.  

Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49, 58 (1991).  


ORDER

Entitlement to a rating in excess of 40 percent for 
residuals, fracture of the right (major) carpal navicular 
with degenerative arthritis, is denied.  

A total disability rating for compensation on the basis of 
individual unemployability (TDIU) is denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


